DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is made in response to applicant’s arguments filed on 12/22/2021, wherein: claims 1-5 are amended, and claims 6-8 are added. Accordingly, claims 1-8 are pending now.
Response to Arguments
Applicant’s arguments, filed on 12/22/2021, with respect to the prior art rejection have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn. 
Applicant’s arguments, filed on 12/22/2021, with respect to the 112(b) rejection(s) of claims 1-5 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amended limitations. 
Applicant's arguments filed on 12/22/2021 with respect to the 101 rejection have been fully considered but they are not persuasive.
The applicant argues that he claims are not directed to a mental process at least because these claims include a number of elements that are not capable of being performed in the human mind or with a pen and paper. For example, Applicant's claims recite executing a simulation for each route section for multiple program and parameter combinations for respective ECUs of a plurality of ECUs on the vehicle, causing an ECU on a vehicle to execute first and second programs also cannot be accomplished by thinking about it or with a pen and paper. Thus, a person could not perform this action mentally or with a pen and paper. 
Furthermore, the applicant argues that claims 1 and 5, each include meaningful elements that amount to more than any alleged judicial exception, and are therefore directed to patent-eligible subject matter: A system, data storage, a route information, a maintenance information storage DB, an environment information, a program storage, and a design information storage databases, a central processing unit (CPU) in communication with the data storage, the CPU17 executing executable program that configures the CPU to perform operations. 
The examiner respectfully disagrees with this argument. With respect to the execution of a simulation for each route section and causing an ECU to execute first and second programs, the simulation in this case could be considered as a form of imaginary of virtual model of the program-parameter combination that lead to the optimized target route, such that the user can imagine the optimized model in his mind. Similarly, “causing” an ECU to execute a first or a second program in the context of the claims encompasses the user to “manually” cause the ECU to perform the execution. 
Furthermore, with respect to the additional elements of a system, data storage, a route information, a maintenance information storage DB, an environment information, a program storage, and a design information, storage databases, a central processing unit (CPU) in communication with the data storage, all of those are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. Therefore, the 101 rejection is still maintained.
Claim Objections
Claims 1 and 5 are objected to because they recite “the respective ECUs” instead of “the respective ECUs of the plurality of ECUs”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 5 recite: for at least a first ECU of the plurality of ECUs, the CPU selects a first program to be executed by the first ECU usinq a first selected parameter for a first route section, and selects a second program to be executed by the first ECU using a second selected parameter for a second route section, wherein the first program is different from the second program; and sendinq, by the CPU, to the vehicle, information indicating a plurality of program and parameter combinations determined for the route to cause, at least in part, the first ECU to execute the first program usinq the first selected parameter for the first route section, and cause, at least in part, the first ECU to execute the second program using the second selected parameter for the second route section. Paragraph [0024] discloses that one or more programs are provided for each ECU of the automobile 200, and that one or more parameters may be provided for each of the programs, or a parameter may be generated, as appropriate, so as to satisfy a prescribed condition, and paragraphs [0031]-[0035] disclose that the model inspection/simulation unit 125 (as an example of a computation unit) determines a program-parameter combination that is optimal for the evaluation index on the basis of the computed result. Furthermore, Figure 13 shows that each ECU comprises different program-parameter combinations corresponding to different route sections, however, nothing in the specification recites or discloses selecting a first program to be executed by the first ECU usinq a first selected parameter for a first route section, and selects a second program to be executed by the first ECU using a second selected parameter for a second route section, wherein the first program is different from the second program, and causing the first ECU to execute the first and the second programs respectively. 
Claims 2-4, and 6-8 depend from claims 1 and 5, and include all of their limitations. Therefore, these claims are rejected under the same rationale.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5 recite:
“an operational tarqet”: this term is indefinite because it is unclear what element this operational target is trying to reflect (i.e. target position, target speed, target energy, etc.);
“multiple program and parameter combinations” and then recites “a respective program and parameter combination for the respective ECU”: this limitation is indefinite because it is unclear if the respective program and parameter combination is among the multiple program and parameter combinations recited earlier or a separate combination;
“a first program” and “second program”: it is unclear if these programs are among or belong to the plurality of programs stored in the program storage DB or separate programs;
“a first route section” and “a second route section”: it is unclear if these sections belong to or are among the plurality of route sections resultant from the dividing of the route recited earlier in the claims;
“information indicating a plurality of program and parameter combinations”: Until the recitation of this limitation, the independent claims have already recited “multiple program and parameter combinations” and “respective program and parameter combination for the respective ECUs”; therefore it is unclear if the plurality of program and parameter combinations refers to either one of those recited program and parameter combinations or are separate irrelevant combinations; rendering the metes and bounds of the claims indefinite;
Claims 2-4 and 6-8 depend from these claims, include all of their limitations and do not cure their deficiencies, rendering them rejected under the same rationale.
Claims 2 and 6 recite:
“an updated route”, “updated route sections”, “respective updated program and parameter combinations”: The term “updated” is a relative term which renders the claim indefinite; the term “updated” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, such that it is unclear what conditions or with respect to what standard the route, route sections, and program and parameter combinations are considered to be “updated” (updated with respect to the original elements recited in the independent claims or with respect to some other standard condition); thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention;
“respective updated program and parameter combinations for the respective ECUs of the plurality of ECUs”: it is unclear if the respective updated program and parameter combinations recited herein are among or belong to the multiple program and parameter combinations recited in the independent claims or different combinations;
Claims 3 and 7 recite:
“Acquire additional environment information”: The term “additional” is a relative term which renders the claim indefinite; the term “additional” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, such that it is unclear what conditions or with respect to what standard the route, route sections, and program and parameter combinations are considered to be “additional” (additional with respect to the original environment information recited in the independent claims or with respect to some other standard condition); thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention;
“determining the updated program and parameter combinations”: there is insufficient antecedent basis for the updated program and parameter combinations in the claims nor in the independent claims from which these claims depend.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1 and 5 recite determining route information including dividing the route for the vehicle into a plurality of route sections; executing a simulation for each route section of the route multiple program and parameter combinations.
The limitations of determining and simulating, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a CPU” in claim 1, and “a computer executing an executable program” in claim 5, nothing in the claim elements preclude the step from practically being performed in the mind. For example, but for the “the CPU” and “computer” language, simulating (executing a simulation) and determining in the context of this claim encompasses the user to evaluate the surrounding environment and determine a corresponding route, and dividing or classifying the route into several portions, segments, sections. Furthermore, simulating the program parameter combinations encompass the users to mentally imagine a virtual or an imaginary set of programs and parameters and simulating/projecting the probable result. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements–data storage including: a route information storage database (DB) including route information indicating a route for a vehicle between a start location and a destination location; a maintenance information storage DB including maintenance information regarding maintenance of the vehicle; an environment information storage DB including environment information regarding the route; a program storage DB including a plurality of programs to be used by a plurality of electronic control units (ECUs) in the vehicle; and a design information storage DB including one or more operation models and one or more respective; a (CPU) (claim 1); a computer (claim 5); an operational target for travel control of the vehicle; respective ECUs of the plurality of ECUs of the vehicle to select a respective program and parameter combination for the respective ECUs; the CPU selects a first program to be executed by the first ECU using a first selected parameter for a first route section, and selects a second program to be executed by the first ECU using a second selected parameter for a second route section; sending, by the CPU, to the vehicle information indicating a plurality of program and parameter combinations for the route to cause, at least in part, the first ECU to execute the first program and the second program. 
With respect to the storage databases, the CPU, and the computer, these are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that they amount to no more than mere instructions to apply the exception using a generic computer component. With respect to the operational target for travel control, since the source of this target is undefined, it could be attributed to data saved/stored/memorized in the human memory, learned via perception and experience, or to data stored in a computer storage. Selecting the program-parameter combination, selecting the ECU to execute the program, and sending the information to cause the ECU to execute the program are all considered post-solution activity such that, on the basis of the mental simulation of the optimal program-parameter combination and determination of route information, manually selecting a respective program (that may or may not match the simulated program), and select the ECU that may execute it (from a drop down menu on a computer screen). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. With respect to the CPU and the computer, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. With respect to selecting the program and ECU and sending the program information to cause the ECU to execute the program, these have been re-evaluated and considered post-solution activityand conventional, well-known, routine elements in the art in the form of data transmitting/receiving, which also cannot provide an inventive concept. The claim is not patent eligible.
Dependent claims 2-4 and 6-8 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669